Citation Nr: 1738051	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for diabetes mellitus.

2. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

3. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

4. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for bilateral hearing loss.

5. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for tinnitus.

6. Entitlement to service connection for erectile dysfunction, to include claimed secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2012 rating decisions issued by RO. 

In his October 2013 Substantive Appeal, the Veteran requested a Board hearing at the RO. His hearing was scheduled for June 10, 2015. In May 2015, the Veteran requested that his hearing be cancelled. Accordingly, his request for a Board hearing is withdrawn. 38 C.F.R. §  20.704 (e).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO granted service connection for diabetes mellitus effective December 17, 2009, the date the Veteran's claim for service connection was received.

2. The RO granted service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus effective December 17, 2009, the date the Veteran's claim for service connection was received.

3. The RO granted service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus effective December 17, 2009, the date the Veteran's claim for service connection was received.

4. The RO granted service connection for bilateral hearing loss effective December 17, 2009, the date the Veteran's claim for service connection was received.

5. The RO granted service connection for tinnitus effective December 17, 2009, the date the Veteran's claim for service connection was received.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 17, 2009, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2. The criteria for an effective date prior to December 17, 2009, for the grant of service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

3. The criteria for an effective date prior to December 17, 2009, for the grant of service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

4. The criteria for an effective date prior to December 17, 2009, for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

5. The criteria for an effective date prior to December 17, 2009, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

An original claim for compensation for a "hearing condition" was received on September 22, 1971. A February 1972 Disallowance of Disability or Death Claim Form reflects that the claim was disallowed due to the Veteran's failure to furnish requested evidence. 

Subsequently, the original claim for compensation for diabetes, bilateral hearing loss and tinnitus was received on December 17, 2009. In the appealed May 2010 rating decision, the RO granted service connection and assigned disability ratings for the diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, bilateral hearing loss and tinnitus effective December 17, 2009, the date the Veteran's claims for service connection were received. 

In his November 2010 Notice of Disagreement (NOD), the Veteran specifically stated that his diabetes was initially diagnosed in September 2002 and that he was informed that he could receive compensation up to one year prior to date of claim. 

Despite the contentions of the Veteran, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. Accepting that the Veteran was diagnosed with diabetes in September 2002 (i.e., entitlement arose in September 2002), the Board notes that effective dates are generally determined by the date of receipt of a claim or date entitlement arose, whichever is later and here, no exceptions to the general rule are applicable. December 17, 2009 was the date of receipt of his claims and he does not suggest that he submitted any correspondence prior to that date that could be construed as a claim for service connection. 

The claims were received more than one year after the date of separation and therefore the effective date for service connection on the day following the date of separation from service is not applicable in this case. 38 U.S.C.A. § 5110(b). An effective date prior to December 17, 2009, for the grant of service connection for: diabetes mellitus, peripheral neuropathy of the right lower extremity associated with diabetes mellitus, peripheral neuropathy of the left lower extremity associated with diabetes mellitus, bilateral hearing loss and tinnitus is not warranted. The preponderance of the evidence is against the claims; there is no doubt to be resolved. The claims on appeal are denied.


ORDER

An effective date prior to December 17, 2009 for the grant of service connection for diabetes mellitus is denied.

An effective date prior to December 17, 2009 for the grant of service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus is denied.

An effective date prior to December 17, 2009 for the grant of service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus is denied.

An effective date prior to December 17, 2009 for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to December 17, 2009 for the grant of service connection for tinnitus is denied.


REMAND

Remand is required to afford the Veteran a VA examination to determine whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed erectile dysfunction. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Was the Veteran's current erectile dysfunction was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The June 2012 Report of VA Male Reproductive System Conditions documents a diagnosis of erectile dysfunction (date of onset 2005). The examiner opined that the claimed erectile dysfunction was less likely than not incurred in or caused by in-service injury, event or illness, explaining that the cause of the Veteran's erectile dysfunction was likely multifactorial but the contribution of his diabetes mellitus, if any, could not be determined with certainty. The examiner acknowledged that the erectile dysfunction occurred about four years after the diagnosis of diabetes mellitus. VBMS Entry June 12, 2012.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.
 
2. After completing all indicated development, readjudicate the claim. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


